PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/723,838
Filing Date: 20 Dec 2019
Appellant(s): NEC CORPORATION



__________________
Carl J. Pellegrini
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-7, 9-14, and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (US 20020002459 A1) in view of Marila et al. (20090326938 A1).

Claims 2-7, 9-14, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10 and 12-15 of U.S. Patent No. US 9280971 B2.

(2) Response to Argument

Regarding independent claims 2, 9, and 16, the Appellant argues that Marila does not teach “wirelessly send corrected text comprising the automatically applied modification and the applied proposed modification over a network using the at least one communications subsystem based upon receiving a spoken command.” More specifically, the Appellant argues, “A system merely being capable of sending and receiving data is not patentably equivalent to (1) receiving a spoken command from a user, such as “send”, which (2) causes a processor, configured to wirelessly send a corrected text over a network using at least one communications subsystem, to wirelessly send the corrected text as recited in the present claim. According to the present claim, the spoken command may cause the processor to wirelessly transmit the corrected text, including the automatically applied modification and the applied proposed modification, to an intended recipient. For example, “send message” to [recipient] Bob Smith (see annotated FIG. 4 and reproduced below). Marila is completely silent about this express claimed limitation.” (Brief: pg. 10) The Examiner respectfully disagrees.
Considering the prior art as a whole, Lewis teaches a proofreading tool for identifying and correcting textual errors in the electronic document using voice commands (e.g., par. 0014; ‘An electronic system for proofreading and correcting dictated text in an electronic document can comprise: a proofreading tool for identifying and correcting textual errors in the electronic document; a proofreading options interface for storing proofreading criteria for use with the proofreading tool; and, a control panel for interacting with the proofreading tool. The electronic system can further comprise a voice command processor for controlling the user interface.’ par. 0042; ‘The preferred system 1 also can have a voice command processor 4 for processing voice commands for the preferred system, and a proofreading tool 5.’). Marila was introduced to teach the feature of wirelessly sending the corrected text over a network based on a spoken command. For example, Marila teaches correcting dictated text through voice commands (par. 0024; ‘To correct these incorrect texts 340, 350 the user activates, for example, the text correction module 138 (and/or the text correction application 195 which may be part of or work in conjunction with the text correction module 138) in any suitable manner including, but not limited to, voice commands or a menu of the system such as menu 124, and the options soft key 320.’) for text message communication (par. 0033; ‘The communication module 134 may be configured to allow the device to receive and send communications and messages, such as, for example, one or more of voice calls, text messages, chat messages and email.). The voice commands can also be used navigate through the display and menus of the applications (par. 0039), thus being clearly capable of sending corrected text messages through voice commands. Thus, the combination of Lewis in view of Marila collectively teaches the claim limitations as a whole.

Regarding independent claims 2, 9, and 16, the Appellant argues, “Marila merely describes composing and editing messages via dictation. Marila fails to teach or suggest sending the corrected text based upon receiving spoken commands.” (Brief: pg. 11) The Examiner respectfully disagrees.
As noted above, Lewis teaches a proofreading tool for identifying and correcting textual errors in the electronic document using voice commands. In addition to composing and correcting text messages via voice commands (Marila: par. 0024 and 0033), Marila’s display and menus for the applications may also be navigated through voice commands (par. 0039). Therefore, the combination of Lewis in view of Marila teaches sending corrected dictated text messages over a network.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARK VILLENA/Examiner, Art Unit 2658                                                                                                                                                                                                        
Conferees:
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.